958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. CALDWELL, Plaintiff-Appellant,v.PRESIDENT, OF THE UNITED STATES;  Federal Prison,(Surnames), Defendants-Appellees.
No. 92-6044.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Graham C. Mullen, District Judge.  (CA-91-395-MU)
John A. Caldwell, appellant pro se.
W.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John A. Caldwell appeals from the district court's order dismissing his complaint without prejudice as incomprehensible.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Caldwell v. President, No. CA-91-395-MU (W.D.N.C. Nov. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.